DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the amendment filed on 8/17/2022. Claims 1, 3-21 are pending. Claims 1, 3-4, 8-11, 15-18, 21 are amended. No claims have been added. No claims have been cancelled.

Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive. The applicant has argued the 35 USC 101 rejection. Stating “that claim 1 includes one or more elements that integrate the alleged abstract idea into a practical application under step 2A, prong two and amounts to significantly more than the alleged abstract idea under step 2B.” The examiner respectfully disagrees. Scheduling is an abstract idea, i.e., a certain method of organizing human activity in the form of managing interactions between people, including teaching. Claim 1, overall, recites certain methods of organizing human activity in the form of managing personal relationships or interactions between people, including following rules or instructions. This type of activity, i.e., scheduling multiple interviewees includes longstanding conduct that existed well before the advent of computers and the Internet, and could be carried out by a human with pen and paper. See CyberSource Corp. v. Retail
Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).
	
	The applicant has argued that claim 1 “determining that the second subset of the time slots does not include the respective unique time slots based on the availability information for the respective meeting attendees during the second subset of the time slots, iteratively rotating the placeholders on the time slots until the respective unique time slots have been identified, and providing respective meeting invitations corresponding to the respective unique time slots to the respective meeting attendees, goes well beyond generally linking the use of the alleged abstract idea to a particular technological environment.” The examiner respectfully disagrees. The applicant appears to be using a computer as a tool to schedule interviews. Although there could be at least one iteration, using a computer to perform something that was previously done manually does not integrate the abstract idea into a practical application. Further, the applicant appears to be claiming more than one scheduling and rescheduling of events. The fact a computer system may be able to perform acts more efficiently does not establish, by itself, that the acts cannot be performed in the human mind or with the aid of pen and paper. See Intellectual Ventures I LLCv. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“[0]ur precedent is clear that merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.”); Bancorp Servs., L.L.C. v. Sun LifeAssur. Co. of Can. (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012) (“[T]he computer simply performs more efficiently what could otherwise be accomplished manually.”). Accordingly, we do not find Appellant’s argument persuasive.

The additional elements are described only generically in the Specification. See Spec. J] 97, 98, 100, 102-104. There is no evidence that the additional elements invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Thus, these additional elements do not integrate the judicial exception into a practical application because the use of generic technology to implement an abstract idea is insufficient to integrate it into a practical application. See MPEP § 2106.05(f); see also § 2106.04(d) (explaining that “merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea” is not indicative of integration into a practical application); DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).

The applicant has argued that “providing respective meeting invitations corresponding to the respective unique time slots to the respective meeting attendees, goes well beyond generally linking the use of the alleged abstract idea to a particular technological environment.” The examiner respectfully disagrees. Determining available scheduling times 
The previous 101 rejection is updated in view of applicant’s amendments. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of appointment scheduling. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1, 3-21) is/are directed to an abstract idea without significantly more. 

Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1, 3-7, 21) is/are directed to a method, claim(s) (15-20) is/ are directed to a computer readable medium, and claims(s) (8-14) is/are directed to an apparatus and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims recite:

(a) mental process: as drafted, the claim recites the steps of appointment scheduling which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by a processor” language, the claim encompasses the user manually comparing scheduling information to schedule a meeting. The mere nominal recitation of a generic device does not take the claim limitation out of the mental processes grouping. With regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. This limitation is a mental process.  Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  


(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to schedule meetings/appointments which is a method of managing interactions between people. Thus, the claim recites an abstract idea. Managing Personal Behavior or Relationships or Interactions between People”; According to the 2019 PEG, “managing personal behavior or relationships or interactions between people” includes social activities, teaching, and following rules or instructions. Examples of these sub-groupings.


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): that a processor, network interface, and a computer readable storage media are used to perform the steps of the invention. In the steps the technology is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (determining a schedule). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 


	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.)  

For further clarification the Examiner points out that the claim(s) recite(s) obtaining, inserting, determining, removing, rotating, and sending meeting invites which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for obtaining, inserting, determining, removing, and sending which is the abstract idea steps of scheduling a meeting in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process (scheduling a meeting).  Using a computer for obtaining, inserting, determining, removing, rotating, and sending resulting from this kind of mental process applied to certain methods of organizing human activity merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The meeting scheduling process as claimed would clearly be to a mental activity that a company would go through in order to determine a meeting time that would work for the participants. The specification makes it clear that the claimed invention is directed to the scheduling of humans: 

[011]    In one example embodiment, a server obtains availability information for respective meeting attendees. The availability information indicates when the respective meeting attendees are available during a plurality of time slots including a first subset of the plurality of time slots, a second subset of the plurality of time slots, a third subset of the plurality of time slots, and a fourth subset of the plurality of time slots. The server inserts placeholders on the first subset. Based on the availability information, the server determines whether the second subset includes unique time slots for the respective meeting attendees during which the respective meeting attendees are available. If it is determined that the second subset does not include the unique time slots, the server removes the placeholders from the first subset. The server inserts the placeholders on the third subset. Based on the availability information, the server determines whether the fourth subset includes the unique time slots. If it is determined that the fourth subset of the plurality of time slots includes the unique time slots, the server causes respective meeting invitations corresponding to the unique time slots to be sent to the respective meeting attendees.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 2-4, 6-7, 9-11, 13-14, 16-18, 20, recite limitations which further limit the claimed analysis of time slots and placeholders.

Claims 5, 12, 19, recites limitations which further limit the data including creating a visual of the data.  
Claim 21, recites limitations which further apply an algorithm to the model.  

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the scheduling of individuals.  This is not a technical or technological problem but is rather in the realm of business and human resource management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).


[056] These computer readable program instructions may be provided to a processor of a 
general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.

(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

	The prior art references disclose a processor, network interface, and a computer readable storage media in at least Grinolds et al. (US 20190228381 A1), Fig. 1, 6, ¶ 30, 45, 114-118, Gray (US 20140229560 A1) Fig. 1-3, ¶ 38, 43, 45, 92, 164, Murphy et al. (US 20130179501 A1) ¶ 7, 8, 16, 31.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Other pertinent prior art includes: Gardner et al. (US 10467599 B1) which discloses a calendar application (also referred to as a smart calendar) that enables the dynamic scheduling and adjustment of events, such as sequential training events. Keohane et al. (US 20100161367 A1) which discloses customizing online calendar entries to allow conflict exceptions in the calendar entries. Murphy et al. (US 20130179501 A1) which discloses a calendaring tool that allows invitees to respond to a meeting request before the system automatically sends out an invitation to all attendees. Rahmouni et al. (US 20110264482 A1) discloses a multi-dimensional bipartite graph corresponding to the task scheduling, according to one or more embodiments of the present disclosure. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683